DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. The independent claim 1 was amended, such that the stimulation device comprises “a pickup in a heart chamber, the pickup configured to measure data that characterizes at least one of tissue activity resulting from the optical stimulation or success of the optical stimulation, said actuator connected with the pickup”. The applicant argues that the teachings of Denison cited in the previous office action illustrated that sensing leads 49 were connected to sensing circuity 65 while separate leads 48 were connected to a signal generator 60 for delivering optical stimulation (Denison fig 5), and since the sensing leads are connected to the sensing unit and the stimulation leads are connected to a signal generator, that the sensing leads and the stimulations leads are not themselves connected. This reasoning is found to be non-persuasive, since the stimulation leads and sensing leads are connected to the same device, they are physically connected by the housing or device they are both attached to. The housing can be interpreted as the connector of the two types of leads. Further, Denison teaches that the stimulation parameters are adjusted in response to the sensed signals from the sensing leads. Therefore, the sensing leads are electrically connected to the stimulation leads such that the sensed signals are received by the sensing circuit which the processor analyses to control the stimulation generator to generate stimulation at the stimulation leads (Denison [0008]-[0010]). 
The applicant also addresses that Denison teaches wherein the device comprises electrodes on the leads, such that the electrodes are capable of both sensing signals and emitting stimulation signals ([Denison [0038]). The applicant argues that because it is taught that the electrodes are capable of 
The rejection from the previous office action is maintained for these reasons. See rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al (U.S. PG Pub 20110125078 A1) .
Regarding claim 1, Denison teaches a stimulation device, comprising: an energy source (Fig 3 element 54 and Fig 6 element 54 teach a power source; [0082]; [0106]); an electronics unit contained in a housing Figs 3 and Fig 6 illustrate an electronics unit, including a processor, memory and optical stimulation generator disposed in the housing of the IMD; Fig 4 further illustrates the electronics unit disposed in the housing comprising a sensing circuit); an actuator coupled with at least one of said electronics unit or said energy source (Fig 3 and 6 illustrate optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60); Fig 4 illustrates optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60) and sensing circuity (65); [0106]; [0110]-[0112]), said actuator configured to emit electromagnetic waves for optical stimulation of genetically manipulated tissue ([0033] teaches the stimulation device performing optical stimulation such as optogenetic stimulation on genetically modified tissue; [0041]; [0101]; [0106]-[0107]; [0112]) , said actuator arranged remote from said housing (Fig 1 elements 11A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 2 elements 32A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 3 elements 48A-D; Figs, 4, and 6 elements 48A-B; [0106]) the stimulation device configured for at least temporary implantation in a human or animal body (Figs 2-5; [0010]-[0011]; [0014]-[0017] teaches the device being an implantable device); said electronics unit having a controller configured to stimulate the genetically manipulated tissue by means of the electromagnetic waves from said actuator ([0108]; [0110]-[0112] teach the processor controlling the stimulation parameters; [0114]-[0115]) ; said electronics unit having at least one pickup in a heart chamber, the pickup configured to measure data that characterizes at least one of tissue activity resulting from the optical stimulation or success of the optical stimulation, said actuator connected with the pickup unit (Fig 4 element 49 teaches sensing leads 49 physically and electrically connected to stimulation leads 48; Fig 1 teaches an optical fiber 11 for emitting optical stimulation, connected to a sensing lead 12 comprising sensing electrode; [0038] teaches the leads coupled to the 
Regarding claim 5, Denison teaches claim 1, wherein said controller is configured to vary at least one of the following properties of the electromagnetic waves used for the stimulation: an intensity; a frequency; a duration of a wave train; or a pulse duty ratio ([0095]; [0102]; [0110]-[0111]; [0114]-[0115]).
Regarding claim 6, Denison teaches claim 1, further comprising at least one electrode lead or electrode probe (Fig 1 elements 12A-B illustrate electrode leads; Fig 4 elements 49A-B teach electrode leads connected to a sensing circuity; Fig 5 element 154; [0036]; [0038]; [0084]; [0121]) .
Regarding claim 7, Denison teaches claim 1, wherein said electronics unit is at least partly configurable by an external device (Fig 1 and 5 elements 22 and 20 teach external programmers for the stimulation device; [0036]; [0084]).
Regarding claim 8, Denison teaches claim 1, further comprising at least one fixing unit configured to fix at least one part of the stimulation device into the genetically manipulated tissue of the human or animal body ([0131] teaches the device comprising a fixing mechanism to fix the device to tissue; [0136] teaches the device is substantial fixed to the tissue therefore the device has a fixing unit).
Regrinding claim 9, Denison teaches claim 1, wherein said energy source has a battery in a form of a primary cell or a secondary cell ([0082]; [0084 teaches the power source can be a primary or rechargeable battery).
Regarding claim 10, Denison teaches claim 1, further comprising a telemetry unit for wireless communication with at least one of an external device or data center Figs 3-5 element 56 teaches a telemetry unit for communication with external programmers; Fig 11 teaches the telemetry unit and power management circuit; [0036]; [0083]; [0104]; [0106]; [0117]).
Regarding claim 11, Denison teaches claim 1, wherein said actuator has at least one optical fiber (Fig 3 elements 48A-D; Fig 4 and 6 elements 48A-B; [0012]-[0014]).
Regarding claim 12, Denison teaches claim 1, further comprising at least one sensor selected from the group consisting of an accelerometer ([0038]; [0158]; [0168]), a temperature sensor ([0082]; [0120]), an acoustic sensor, an ultrasound sensor, an oxygen sensor, a pressure sensor ([0038]; [0158]; [0168]), and a magnetic field sensor.
Regarding claim 16, Denison teaches claim 1, wherein the pickup is configured to measure data that characterizes the success of the optical stimulation, and the success of the optical stimulation is determined by a signal from an accelerometer in response to the optical stimulation of the cardiac tissue ([0158] teaches pickup is configured to measure data that characterizes the success of the optical stimulation, and the success of the optical stimulation is determined by a signal from an accelerometer in response to the optical stimulation of the target tissue).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Rogers (U.S. PG Pub 20160066789 A1).
Regarding claim 2, Denison teaches claim 1, however fails to teach, wherein said actuator is configured to emit the electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches a stimulation device wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] lines 13-17 teaches an embodiment of an implantable stimulation device capable of emitting electromagnetic waves with a wavelength of 300nm-1400nm).  The conversion equation of the wavelength of light to frequency is known in the art and for given wavelength ranges of the actuator, it is clear that the actuator is capable of emitting electromagnetic waves in the frequency spectrum between 10^13 and 10^20 Hz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate an actuator configured to emit electromagnetic waves for stimulation in a frequency spectrum between 10^13 and 10^20 Hz. This would allow the device of Keimel to utilize different types of light with different wavelengths, such as UV light or IR light, to illicit different responses from the stimulation.  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Keimel et al (U.S. PG Pub 20120290025 A1)
Regarding claim 3, Denison teaches claim 1, wherein said housing has at least one of a biocompatible material or being hermetically sealed ([0082] teaches an optical delivery system being hermetically-sealed. Therefore the housing would be at least hermetically sealed). In the alternative, Denison fails to teach, wherein the housing is a biocompatible material.
Keimel teaches a device in the same field of endeavor, wherein the housing of the device, storing the electronics is hermetically sealed and made with a biocompatible material ([0074] lines 7-9 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Denison to have a housing that is hermetically sealed and made of a biocompatible material, as taught by Keimel, in order to protect the electronics of the device from the tissue environment and improve bodies reaction to the implanted device.
Regarding claim 4, the modified invention of Denison teaches claim 3, wherein said energy source is disposed inside said housing (Fig 3 element 54 and Fig 6 element 54 teach a power source inside the housing of the device).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Stahmann (US PG Pub. 20150224315 A1).
Regarding claim 13, Denison teaches claim 1, wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0038]; [0165]-[0166]; [0169]-[0170] teaches stimulating cardiac tissue to treat ventricular Tachycardia). However, Denison fails to teach the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus, when said evaluation unit detects a requirement for therapy of bradycardia, a detection being based on a measured heart rate falling below at least one specified heart rate; when said evaluation unit detects a requirement for therapy of ventricular fibrillation, a detection being based on a comparison of at least one of an at least one specified ventricular frequency or a specified stability of a ventricular frequency with a measured ventricular frequency; or the stimulation being output in a form of multiple stimuli, when said evaluation unit detects a requirement for therapy of tachycardia, a detection being based on the measured heart rate falling below at least one specified heart rate, the multiple stimuli being output in a sequence; when said evaluation unit detects a requirement for cardiac 
Stahmann teaches a stimulation device wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0027 lines 1-8 teaches an implantable medical stimulation device configured to deliver electrical stimulation to the heart in order to ensure synchronized contractions or to treat any detected arrhythmias; [0061] lines 1-5 teaches a multi device system for stimulating the heart to treat sensed cardiac events), the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus ([0061] teach a teaches a multi device system for stimulating the heart, where a first device is configured to deliver a pacing pulse to stimulate the ventricle of a heart into contracting in response to receiving a communication from a second device indicating an atrial event. The first device may be configured to wait a predetermined amount of time, sometimes termed an atrioventricular delay, before delivering a pacing pulse in response to the communicated atrial event from the second device; [0064 describes a multi chamber therapy system a system comprising a single device could simply implement the various PVARP or MTRI periods. This would have access to both sensed atrial events and the ability to deliver electrical stimulation in response to sensed atrial events), when said evaluation unit detects a requirement for therapy of bradycardia, a detection being based on a measured heart rate falling below at least one specified heart rate; or when said evaluation unit detects a requirement for therapy of ventricular fibrillation, a detection being based on a comparison of at least one specified ventricular frequency or a specified stability of a ventricular frequency with a measured ventricular frequency; or the stimulation being output in a form of multiple stimuli, when said evaluation unit detects a requirement for therapy of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Denison by the teaching of Stahmann to have a system capable of detecting whether Tachycardia, Bradycardia, cardiac resynchronization, or fibrillation therapy is required, and responding appropriately with the necessary therapy protocol that corresponds to the detected cardiac condition stimulating the cardiac tissue in response to a detected heartbeat and contracting the heart. This would allow for a singular device to detect and adapt to multiple types of 
Regarding claim 14, the modified invention of Denison teaches claim 13, however fails to teach, the stimulus or the stimuli being output after a passage of a time interval relative to the heartbeat, producing at least one contraction of the heart, and said controller having a timer that can start or end the time interval, a starting and ending of the time interval being triggered by said pickup, and the stimulation being triggered after passage of the time interval.
Stahmann teaches a device in the same field of endeavor, wherein the stimulus or the stimuli being output after a passage of a time interval relative to the heartbeat, producing at least one contraction of the heart ([0023]; [0061]; [0076]), and said controller having a timer that can start or end the time interval, a starting and ending of the time interval being triggered by said pickup, and the stimulation being triggered after passage of the time interval ([0062]-[0063]; [0075]-[0076] teaches the device tracking cardiac events by a sensor, and having a sensor reset the timer for tracking based on sensed cardiac events, and adjusting the stimulation based on the tracked events).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792